Appeal (1) from an order of the Supreme Court at Special Term, entered April 23, 1946, in New 'York County, which granted a motion by plaintiff for a money judgment against defendant pursuant to section 1171-b of the Civil Practice Act, and (2) from the judgment entered thereon.
Judgment and order affirmed, with costs.
Callahan, J.
(dissenting). If the Nevada divorce was valid it terminated the marital relation, and the wife’s rights under the - separation decree (Tonjes v. Tonjes, 14 App. Div. 542; Richards v. Richards, 87 Misc. 134, affd. 167 App. Div. 922; Burton v. Burton, 150 App. Div. 790; Scheinwald v. Scheinwald, 231 *873App. Div. 757). In the absence of a finding of lack of jurisdiction of the Nevada court to grant the decree of divorce or proof that that judgment was procured by fraud, it was entitled to full faith and credit (Matter of Holmes, 291 N. Y. 261).
The order and the judgment entered thereon should be reversed and the motion denied.
Martin, P. J., Glennon and Cohn, JJ., concur in decision; Callahan J., dissents in opinion in which Peck, J., concurs.
Judgment and order affirmed, with costs. No opinion.